Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Luz Denise Negron-Bennett and her husband, Salim A. Bennett, appeal the district court’s order dismissing with prejudice their 42 U.S.C. § 1983 (2006) action for noncompliance with the court’s earlier order instructing them to particularize their complaint. Here, the plaintiffs failed *248to particularize their inscrutable complaint, as thoroughly directed by the district court, which also warned them that failure to comply with its order could result in dismissal under Fed.R.Civ.P. 41(b). We review a district court’s dismissal under Rule 41(b) for abuse of discretion. Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir.1989). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Negron-Bennett v. McCandless, No. 1:13-cv-00387-JCC-JFA, 2013 WL 5552236 (E.D.Va. Oct. 8, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.